Citation Nr: 0427904	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder, and, 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983 and from March 1984 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Pursuant to a request in a June 2002 substantive appeal (VA 
Form 9), the veteran was scheduled for a hearing before a 
Veterans Law Judge in Washington, DC. in February 2004.  In a 
written statement received by the Board in January 2004, the 
veteran indicated that he could not appear for the scheduled 
hearing.  Instead, he requested a Board videoconference 
hearing.  Pursuant to the latter request, the Board remanded 
the case and the RO scheduled the veteran for a 
videoconference hearing in August 2004.  A notation on this 
letter, which is associated with the claims file, indicates 
that the veteran did not appear for this hearing.  Since he 
failed to report for the videoconference hearing or provide 
an explanation for his absence, and has not requested that 
the hearing be rescheduled, the veteran's  hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  In an unappealed August 1991 rating decision, the RO 
denied service connection for a back condition.

2.  The evidence added to the record since the August 1991 
rating decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for a low back disorder, and is so significant as 
to warrant readjudication of the merits of the claim on 
appeal.

3.  The evidence shows that the veteran sustained a low back 
injury during active service, was seen on numerous occasions 
for low back pain during and subsequent to service, and has 
current lumbar spine diagnoses that include 
spondylolisthesis; the evidence is at least in equipoise as 
to whether the veteran's spondylolisthesis of the lumbar 
spine with low back pain is due to a superimposed in-service 
low back injury.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1991 rating decision, 
which denied service connection for a back condition, is new 
and material, and the claim for service connection for a low 
back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).

2.  Spondylolisthesis of the lumbar spine with low back pain 
was incurred during active military service.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2003); VAOGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Service Connection Claim

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim to reopen has 
been obtained and associated with the claims folder.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

B.  New and Material Evidence

The RO, in a decision dated in August 1991, denied the 
veteran's claim of entitlement to service connection for a 
back condition.  The RO found at that time that the episodes 
of low back pain for which the veteran was treated in service 
were considered temporary in nature and resolved with 
treatment.  The recent VA examination did not show a chronic 
low back disorder.  The spina bifida occulta noted on an x-
ray was considered to be a condition which would have 
developed whether or not the veteran had gone into active 
military service, and there was no evidence of aggravation of 
the condition.

The evidence of record at the time of the August 1991 RO 
decision included the veteran's service medical records 
(September 1980 to September 1983 and March 1984 to July 
1990).  In a July 1984 record, the veteran complained of low 
back pain after he fell down.  In January and July 1985 
treatment records, the veteran again complained of low back 
pain, to include during range of motion and on lifting his 
arms.  A March 1986 record shows the veteran complained of 
lower back pain of one years' duration, which he attributed 
to a martial arts accident.  His pain was relieved by rest 
and medication.  The veteran was asymptomatic at that time 
and he had normal range of lumbar spine motion.  A May 1986 
examination report showed the veteran's musculoskeletal 
system and spine were clinically evaluated as normal.

Additional service medical records show dated in September 
and November 1989 also show treatment for low back pain.  It 
was noted that the veteran was lifting heavy material in his 
unit.  A follow-up treatment record that same month shows he  
was treated with over-the-counter pain medication and was 
much improved.  A March 1990 service record shows additional 
treatment for lower back pain.  The veteran reported at that 
time that he had a history of recurrent back pain associated 
with nausea without radiation into his legs.  He also had 
some limited range of motion.  The assessment was a possible 
strain on the muscles of the lower back due to trauma within 
the previous 72 hours.  A May 1990 examination report, dated 
shortly before the veteran's separation from service, showed 
diagnoses for several disabilities, including his now-
service-connected left foot disorder, but was negative for 
any findings relating to a back disorder.

Also associated with the claims file is a report of a July 
1991 VA examination.  The veteran complained of back pain 
since he was in Korea in 1984.  He gave a history of a back 
strain during martial arts training and recurrent low lumbar 
pain ever since.  Examination of the back revealed the spine 
to be midline and nontender.  There was no tenderness of the 
paraspinal musculature.  There was normal range of motion in 
both flexion and extension of the lower back at the hips.  
The diagnoses were spina bifida occulta of lumbar (L) 
vertebrae 5, as shown on x-rays, and recurring low back pain.

The August 1991 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the 
August 1991 rating decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

Although the RO has implicitly reopened the claim for service 
connection for a low back disability and denied entitlement 
on the merits, the Board must make its own determination as 
to whether new and material evidence has been received to 
reopen a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether new and material evidence has been received 
to reopen the claim. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in December 2000, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Added to the record are VA outpatient records showing 
complaints of and treatment for low back pain, spondylosis, 
and a history of spina bifida occulta, dated in July 1992, 
September 1998, and June 1999.  Additional VA records show 
the veteran sought treatment for his low back pain from 
October 1998 to February 2001.  The veteran dated his back 
pain to his military service and x-rays showed evidence of 
spondylosis.

In February 2001, the veteran underwent VA spine examination.  
The veteran stated that he worked in cable installation, but 
was laid off because of repetitive problems with his back.  
He denied any work-related injury to his back.  He related a 
history of back injury in Korea in 1984, while in a martial 
arts competition.  He returned for treatment in the military 
several times.  Since separation, he had been treated with 
physical therapy.  He denied any history of radicular 
symptoms.

On examination, the veteran walked with a normal gait.  He 
could bend over without complaint.  Range of motion of the 
lumbar spine was well preserved in flexion, extension, and 
right and left side bending.  Waddell's signs were negative.  
His neurological evaluation was unremarkable with physiologic 
and symmetrical reflexes, strength, and sensation in both 
lower extremities.  Calf circumferences were symmetrical at 
34 centimeters.  Straight leg raising was negative 
bilaterally.  X-ray evaluation of the lumbar spine revealed 
no evidence of degenerative abnormality.  Spina bifida 
occulta, an anatomic variant, was noted but not thought to be 
of clinical significance.  There was no other evidence of 
significant osseous abnormality.  The impression was a long 
history of mechanic low back pain.

In a June 2001 addendum to the February 2001 VA examination, 
the examiner referenced a February 2001 computed tomography 
(CT) scan and stated that there was no evidence of focal 
nerve root compression noted.  There was a grade 1-2 L5-S1 
(sciatic vertebrae) spondylolisthesis due to an L-5 
spondylolysis and some associated narrowing of the L-5 nerve 
root foramina bilaterally at L5-S1.  Plane films were read as 
"normal."  The examiner opined that the spondylolysis and 
spondylolisthesis, as well as spina bifida occulta, noted on 
plane films were not related to any injury sustained in the 
service.  He stated that the long history of mechanical low 
back pain remained with "etiology uncertain."

In an August 2001 rating decision, the RO denied service 
connection for spondylolysis, spondylolisthesis of the lumbar 
spine (claimed as back injury).

This additional evidence is new, and does bear directly on 
the question of whether the veteran has a back disorder 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disabilities and their origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claim of entitlement to service 
connection for a low back disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for a low back 
disorder on a de novo basis.


II.  Service Connection for a Low Back Disorder

A.  Veterans Claims Assistance Act

As noted above, VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  There has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

B.  Discussion

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran contends that service connection should be 
granted for his low back disorder.  In a June 2001 addendum 
to a February 2001 VA examination, the examiner opined that 
the veteran had spondylolysis, spondylolisthesis, and spina 
bifida occulta which were not related to any injury sustained 
during his period of service.  With regard to spina bifida, 
38 C.F.R. § 3.303(c) (2002) provides that this disorder is 
not considered to be a disease or injury within the meaning 
of applicable legislation governing the award of compensation 
benefits.  See also Godfrey v. Brown, 7 Vet. App. 398, 401 
(1995) (noting that Webster's Medical Desk Dictionary, 667, 
422 (1986) defines spina bifida as "a congenital cleft of the 
vertebral column with hernial protrusion of the meninges.").  
As such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
congenital defect, such as spina bifida occulta, cannot be 
recognized as a disability under the terms of the VA's 
Schedule for Rating Disabilities.  That is, congenital or 
developmental defects may not be service-connected because 
they are not considered "injuries" under VA law and 
regulations.  Id.  

As to the other two low back or lumbar spine diagnoses, 
spondylolysis is defined as a "dissolution of a vertebra; a 
condition marked by platyspondylia, aplasia of the vertebral 
arch, and separation of the pars interarticulars."  Smith 
(Brady) v. Derwinski, 1 Vet. App. 235, 236 (1991), citing, 
Dorland's Illustrated Medical Dictionary 1567 (27th ed. 
1988). "Platyspondylis is a 'congenital [present at birth] 
flattening of the vertebral bodies,' ... and "aplasia is a 
'lack of development of an organ or tissue, or of the 
cellular products from an organ or tissue.'"  Smith, 1 Vet. 
App. at 236, citing Dorland's at 111, 1308.  It follows that 
spondylolysis is a congenital condition and, therefore, also 
not a basis for compensation under the law.  See 38 C.F.R. § 
3.303(c)

However, congenital or development defects may be service-
connectable where a superimposed injury occurs during, or as 
a result of, active service.  VAOGCPREC 82-90.  Thus, the 
Board must determine whether the evidence shows that the 
veteran sustained a superimposed injury in service that 
resulted in a current low back disorder for which service 
connection could be established, since developmental or 
congenital defects may not be service connected.

The service medical records show that the veteran sustained a 
low back injury while on active duty.  Moreover, the same 
medical records show that he was seen on multiple occasions 
for evaluation and treatment of low back pain beginning in 
1984.  While a May 1990 service examination, conducted 
shortly before the veteran's separation, was negative for any 
pertinent abnormal findings, the veteran continued to be 
treated for low back pain from July 1992 to February 2001.  
The most recent VA examination showed that the veteran's 
current low back diagnoses included spondylolisthesis of the 
lumbar spine.  Spondylolisthesis is "forward displacement of 
one vertebra over another, usually of the fifth lumbar over 
the body of the sacrum, or of the fourth lumbar over the 
fifth, usually due to a developmental defect in the pars 
interarticularis."  Smith, 1 Vet. App. at 236, citing 
Dorland's at 1567.  Notwithstanding the fact that the latter 
diagnosis is usually due to a developmental defect and the 
opinion from the VA examiner, given the in-service history of 
low back trauma and the numerous occasions that the veteran 
has been evaluated and treated for low back pain ever since, 
both during and subsequent to service, it is the Board's 
judgment that the evidence is at least evenly divided as to 
whether the veteran sustained an injury while on active duty, 
resulting in symptomatic spondylolisthesis of the lumbar 
spine.  It is apparent that the VA examiner did not fully 
take into account the veteran's history of at least two low 
back injuries while on active duty and the numerous times he 
was medically evaluated for low back symptoms, to include 
recurrent low back pain over the years since the initial in-
service injury.  As the evidence is in approximate equipoise, 
the doctrine of reasonable doubt is applicable.  Accordingly, 
service connection is warranted for spondylolisthesis of the 
lumbar spine with low back pain.  38 U.S.C.A. §§ 5107(b), 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003); 
VAOGCPREC 82-90.





ORDER

Service connection for spondylolisthesis of the lumbar spine 
with low back pain is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



